PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,377,061
Issue Date: February 19, 2013
Application No. 12/661,563
Filing or 371(c) Date: 19 Mar 2010
For: 	EXTERNAL FIXATION APPARATUS WITH ADJUSTABLE PIN CLAMPING MEANS
:
:
:
:	DECISION ON PETITION
:
:
:


This is decision on the petition under 37 CFR 1.378(b), filed October 26, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on February 20, 2021 for failure to pay the seven and one-half year maintenance fee.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.



/TERRI S JOHNSON/Paralegal Specialist, OPET